CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm in the Post-Effective Amendment to the Registration Statement onFormN-1AofAdvisors Series Trustandtothe use of our report dated January 28, 2010 on the financial statements and financial highlights of PIA BBB Bond Fund, PIA MBS Bond Fund, PIA Moderate Duration Bond Fund, and PIA Short-Term Securities Fund, each a series of the Advisors Series Trust.Such financial statements and financial highlights appear in the 2009 Annual Report to Shareholders which is incorporated by reference into the Statement of Additional Information. /s/ TAIT, WELLER & BAKER
